                             IN THE UNITED STATES BANKRUPTCY
                            COURT FOR THE NORTHERN DISTRICT OF
                                ALABAMA NORTHERN DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    REMINGTON OUTDOOR COMPANY, INC., et                              ) Case No. 20-81688-CRJ11
    al., 1                                                           )
                                                                     )
                              Debtors.                               ) (Jointly Administered)
                                                                     )

                                          AFFIDAVIT OF SERVICE

       I, Jason Sugarman, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), claims, noticing, and solicitation agent for the Debtors in the above-captioned chapter 11
cases.

        On September 14, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served by the method set forth on the Master Service
List attached hereto as Exhibit A:

      •      Order Scheduling Hearing on United Mine Workers of America's and It's Designated
             Retirees' Emergency Motion for Appointment of a Retiree Committee [Docket No. 652]

      •      Declaration of Disinterestedness of Clayton Utz in Support of Retention as an Ordinary
             Course Professional [Docket No. 653]

      •      Certificate of No Objection regarding Notice of Stalking Horse Bid and Proposed Bid
             Protections in Connection with the Sale of the Debtors' Ammunitions Business and
             Certain Other Assets [Docket No. 654]

      •      Debtors’ Response to Motion for Relief from Automatic Stay [Docket No. 655]

      •      Debtors’ Response to Motion for Relief from Automatic Stay [Docket No. 656]

      •      Debtors’ Objection to United Mine Workers of America’s and Designated Retirees’
             Emergency Motion for Appointment of a Retiree Committee [Docket No. 658]

1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
      number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
      Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI,
      Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC
      (4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744);
      and Outdoor Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard
      SW, Huntsville, Al 35824.




Case 20-81688-CRJ11                 Doc 734 Filed 09/18/20 Entered 09/18/20 16:23:12                            Desc
                                     Main Document     Page 1 of 12
   •   Motion for Admission pro hac vice for Janine Panchok-Berry [Docket No. 659]

   •   Declaration of Disinterestedness of Frederick V. Loneker in Support of Retention as an
       Ordinary Course Professional [Docket No. 660]




Dated: September 18, 2020

                                                          /s/ Jason Sugarman
                                                          Jason Sugarman

State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on September 18, 2020, by Jason Sugarman,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                               2                                      SRF 46080


Case 20-81688-CRJ11         Doc 734 Filed 09/18/20 Entered 09/18/20 16:23:12             Desc
                             Main Document     Page 2 of 12
                                 Exhibit A




Case 20-81688-CRJ11   Doc 734 Filed 09/18/20 Entered 09/18/20 16:23:12   Desc
                       Main Document     Page 3 of 12
                                                                                                Exhibit A
                                                                                             Master Service List
                                                                                          Served as set forth below

                    DESCRIPTION                                   NAME                                             ADDRESS                               EMAIL               METHOD OF SERVICE
                                                                                             ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                             11125 METROMONT PARKWAY
Top 40 Creditor                                     A M CASTLE & CO / CASTLE METALS          CHARLOTTE NC 28269                        jkanute@amcastle.com                Email
                                                                                             Attn: Andrea S. Hartley
                                                                                             Three Brickell City Centre
                                                                                             98 Southeast Seventh Street, Suite 1100
Counsel to Dasan USA, Inc.                          Akerman LLP                              Miami FL 33131                            andrea.hartley@akerman.com          Email
                                                                                             Attn: Sarah Link Schultz
                                                                                             2300 N. Field Street
                                                                                             Suite 1800
Counsel to Restructuring Committee                  Akin Gump Strauss Hauer & Feld LLP       Dallas TX 75201                           sschultz@akingump.com               Email
                                                                                             Attn: President or General Counsel
                                                                                             4300 West Cypress Street
Counsel to Alcohol and Tobacco Tax and Trade Bureau Alcohol and Tobacco Tax and Trade Bureau Tampa FL 33607                                                                First Class Mail
                                                                                             ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                             500 MAIN STREET
COUNSEL TO ALCOHOL TOBACCO TAX & TRADE                                                       ROOM 8002
BUREAU                                              ALCOHOL TOBACCO TAX & TRADE BUREAU CINCINNATI OH 45202-5215                                                            First Class Mail
                                                                                             ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                             PO BOX 734341
Top 40 Creditor                                     ALLIANT TECHSYSTEMS OPERATIONS LLC       CHICAGO IL 60673-4341                     GARY.DUGAN@NGC.COM                  Email
                                                                                             ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                             LOCKBOX #745397
                                                                                             PO BOX 745397
Top 40 Creditor                                     ALLTRISTA PLASTICS LLC                   ATLANTA GA 30384-5397                     DHIGGINS@JARDENPLASTICS.COM         Email
                                                                                             ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                             203 MAIN ST SW
Top 40 Creditor                                     AMARK ENGINEERING & MFG INC              GRAVETTE AR 72736                         LAWANNA@AMARKENG.COM                Email
Ankura Trust Company, LLC as FILO Agent under the
Debtors’ prepetition FILO Term Loan Agreement and                                            Attn: Lisa Price
Exit Term Loan Agent under the Exit Term Loan                                                214 North Main Street
Agreement                                           Ankura Trust Company, LLC                Concord NH 03301                          lisa.price@ankura.com               Email
                                                                                             ATTN: BERNADAETTE SANDONE, A/R MANAGER
                                                                                             300 WOLF DRIVE
Top 40 Creditor                                     ART GUILD INC                            WEST DEPTFORD NJ 8086                     BSANDONE@ARTGUILD.COM               Email
                                                                                             Richard M. Blythe, Thomas Corbett
                                                                                             Northern District of Alabama
                                                                                             PO Box 3045                               Richard_Blythe@alnba.uscourts.gov
The Bankruptcy Administrator                        Assistant U.S. Bankruptcy Administrator  Decatur AL 35602                          Thomas_Corbett@alnba.uscourts.gov   First Class Mail and Email




       In re: Remington Outdoor Company, Inc., et al.
       Case No. 20-81688 (CRJ)                                                                   Page 1 of 9



                                                          Case 20-81688-CRJ11      Doc 734 Filed 09/18/20 Entered 09/18/20 16:23:12      Desc
                                                                                    Main Document     Page 4 of 12
                                                                                                          Exhibit A
                                                                                                       Master Service List
                                                                                                    Served as set forth below

                      DESCRIPTION                                             NAME                                        ADDRESS                                  EMAIL             METHOD OF SERVICE
                                                                                                   Attn: Jan M. Hayden, Lacey E. Rochester
                                                                                                   201 St. Charles Avenue
Counsel to Official Committee of Unsecured Creditors      Baker Donelson Bearman Caldwell &        Suite 3600                                     jhayden@bakerdonelson.com
of Remington Outdoor Company, Inc.                        Berkowitz, P.C.                          New Orleans LA 70170                           LRochester@bakerdonelson.com     Email
                                                                                                   Attn: Rita L. Hullett, Mathew M. Cahill
Counsel to Official Committee of Unsecured Creditors      Baker Donelson Bearman Caldwell &        420 20th Street North                          rhullett@bakerdonelson.com
of Remington Outdoor Company, Inc.                        Berkowitz, P.C.                          Birmingham AL 35203                            mcahill@bakerdonelson.com        Email

Counsel to Whitebox Advisors LLC, Whitebox GT Fund,
LP, Whitebox Multi-Strategy Partners, LP, Whitebox                                                 Attn: Jeremy Retherford, Jonathan P. Hoffman
Credit Partners, LP, Whitebox Asymmetric Partners, LP,                                             1901 Sixth Avenue North, Suite 1500
Pandora Select Partners, LP, Whitebox Caja Blanca                                                  Post Office Box 306 (35201)                    jretherford@balch.com
Fund, LP, and Cantor Fitzgerald Securities             Balch & Bingham LLP                         Birmingham AL 35203-4642                       jhoffmann@balch.com              Email
                                                                                                   Attn: Tobey M. Daluz, Chantelle D. McClamb
                                                                                                   919 Market Street
Counsel to Corteva, Inc., E.I. du Pont de Nemours and                                              11th Floor                                     daluzt@ballardspahr.com
Company, and Sporting Goods Properties, Inc.              Ballard Spahr LLP                        Wilmington DE 19801                            mcclambc@ballardspahr.com        Email
                                                                                                   Attn: Brenton K. Morris
                                                                                                   2019 Third Avenue North
Counsel to Oracle America, Inc.                           Benton, Centeno & Morris, LLP            Birmingham AL 35203                            bmorris@bcattys.com              Email
                                                                                                   Attn: Jay R. Bender, Andrew J. Shaver
                                                                                                   1819 Fifth Avenue North                        jbender@bradley.com
Counsel to City of Huntsville, Alabama                    Bradley Arant Boult Cummings LLP         Birmingham AL 35203                            ashaver@bradley.com              Email
                                                                                                   ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                   4860 SOUTH LEWIS
Top 40 Creditor                                           BROTHERS & CO                            TULSA OK 74105-5175                            LINDA.MILLIGAN@BONNIERCORP.COM   Email
                                                                                                   Attn: Donald K. Ludman
                                                                                                   6 North Broad Street
                                                                                                   Suite 1000
Counsel to SAP America, Inc.                           Brown & Connery, LLP                        Woodbury NJ 08096                              dludman@brownconnery.com         Email
Counsel to Whitebox Advisors LLC, Whitebox GT Fund,
LP, Whitebox Multi-Strategy Partners, LP, Whitebox                                                 Attn: Andreas P. Andromalos, Tia C. Wallach,
Credit Partners, LP, Whitebox Asymmetric Partners, LP,                                             Steven D. Pohl                                 twallach@brownrudnick.com
Pandora Select Partners, LP and Whitebox Caja Blanca                                               One Financial Center                           aandromalos@brownrudnick.com
Fund, LP                                               Brown Rudnick LLP                           Boston MA 02111                                spohl@brownrudnick.com           Email
Counsel to Whitebox Advisors LLC, Whitebox GT Fund,
LP, Whitebox Multi-Strategy Partners, LP, Whitebox
Credit Partners, LP, Whitebox Asymmetric Partners, LP,                                             Attn: Andrew M. Carty
Pandora Select Partners, LP and Whitebox Caja Blanca                                               Seven Times Square
Fund, LP                                               Brown Rudnick LLP                           New York NY 10036                              acarty@brownrudnick.com          Email




         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ)                                                                           Page 2 of 9



                                                                   Case 20-81688-CRJ11        Doc 734 Filed 09/18/20 Entered 09/18/20 16:23:12      Desc
                                                                                               Main Document     Page 5 of 12
                                                                                                              Exhibit A
                                                                                                           Master Service List
                                                                                                        Served as set forth below

                      DESCRIPTION                                            NAME                                            ADDRESS                                   EMAIL              METHOD OF SERVICE
                                                                                                       Attn: Shawn M. Christianson
                                                                                                       55 Second Street
                                                                                                       17th Floor
Counsel to Oracle America, Inc.                           Buchalter, a Professional Corporation        San Francisco CA 94105-3493                   schristianson@buchalter.com        Email
                                                                                                       Derek F. Meek; Hanna Lahr
                                                                                                       420 20th Street North
                                                                                                       Suite 3400                                    dmeek@burr.com
Attorneys for the Debtors and Debtors in Possession       Burr & Foreman LLP                           Birmingham AL 35203                           hlahr@burr.com                     Email
                                                                                                       ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                       PO BOX 734154
Top 40 Creditor                                           BUSHNELL INC                                 CHICAGO IL 60673-4154                         TRACY.REDDEMANN@VISTAOUTDOOR.COM   Email
                                                                                                       Attn: B. Young (Remington)
                                                                                                       900 West Trade Street
Cantor Fitzgerald Securities, as PTL Agent under the                                                   Suite 725
Debtors’ prepetition PTL Credit Agreement                 Cantor Fitzgerald Securities                 Charlotte NC 28202                            byoung@cantor.com                  Email
                                                                                                       Attn: N. Horning (Remington)
                                                                                                       1801 N. Military Trail
Cantor Fitzgerald Securities, as PTL Agent under the                                                   Suite 202
Debtors’ prepetition PTL Credit Agreement                 Cantor Fitzgerald Securities                 Boca Raton FL 33431                           nhorning@cantor.com                Email
                                                                                                       ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                       7010 FLY ROAD
Top 40 Creditor                                           CHESSGROUP                                   EAST SYRACUSE NY 13057                        ADMIN@CHESSGROUP.COM               Email
                                                                                                       Attn: Daniel D. Sparks, Bill D. Bensinger
                                                                                                       1800 Financial Center
                                                                                                       505 N 20th Street Suite 1800                  ddsparks@csattorneys.com
Counsel to The Franklin Managed Entities                  Christian & Small LLP                        Birmingham AL 35203-2696                      bdbensinger@csattorneys.com        Email
                                                                                                       ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                       112 SPRAGINS AVENUE
Top 40 Creditor                                           CITY OF HUNTSVILLE                           HUNTSVILLE AL 35801                           SHERRI.COONS@HSVUTIL.ORG           Email
                                                                                                       ATTN: ALLISON DOUGLAS
                                                                                                       5100 POPLAR AVENUE - 15TH FLOOR
Top 40 Creditor                                           CONTINENTAL TRAFFIC SERVICE INC              MEMPHIS TN 38137                              ALLISOND@CTSI-GLOBAL.COM           Email
                                                                                                       ATTN: TIM SHIN
                                                                                                       2400 MAIN STREET NW
Top 40 Creditor                                           DASAN USA INC                                DULUTH GA 30097                               TIM.SHIN@DASAN-USA.COM             Email
Counsel to Ankura Trust Company, LLC as FILO Agent
under the Debtors’ prepetition FILO Term Loan                                                          Attn: Moinca Holland
Agreement and Exit Term Loan Agent under the Exit                                                      450 Lexington Ave
Term Loan Agreement                                       Davis Polk & Wardwell                        New York NY 10017                             monica.holland@davispolk.com       Email
                                                                                                       Attn: Donald Bernstein, Joanna McDonald
                                                                                                       450 Lexington Avenue                          Donald.bernstein@davispolk.com
Exit Term Loan Administrative Agent (Ankura)              Davis Polk & Wardwell LLP                    New York NY 10017                             Joanna.mcdonald@davispolk.com      Email



         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ)                                                                               Page 3 of 9



                                                                    Case 20-81688-CRJ11           Doc 734 Filed 09/18/20 Entered 09/18/20 16:23:12     Desc
                                                                                                   Main Document     Page 6 of 12
                                                                                                           Exhibit A
                                                                                                        Master Service List
                                                                                                     Served as set forth below

                      DESCRIPTION                                              NAME                                        ADDRESS                                  EMAIL           METHOD OF SERVICE
                                                                                                     ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                     PO BOX 77000
Top 40 Creditor                                           DAYTON LAMINA CORP                         DETROIT MI 48277-1830                       JDE@DAYTONPROGRESS.COM           Email
                                                                                                     ATTN: BUTCH ANDERSON
                                                                                                     ATTN: BUTCH ANDERSON
                                                                                                     14200 JAMES ROAD
Top 40 Creditor                                           DECIMET SALES INC                          ROGERS MN 55374                             info@dsimn.com                   Email
                                                                                                     ATTN: ROBERT BOLOGNA
                                                                                                     PO BOX 30516
Top 40 Creditor                                           DIE-NAMIC INC                              LANSING MI 48909-8016                       ROBERTBOLOGNA@DIE-NAMIC.COM      Email
                                                                                                     Attn: Scott M. Harrington
                                                                                                     One Atlantic Street
Counsel to Eagle Bulk Shipping International (USA), LLC Diserio Martin O’Connor & Castiglioni, LLP   Stamford CT 06901                           sharrington@dmoc.com             Email
                                                                                                     ATTN: DANNY GUERRA, CORPORATE3 CREDIT
                                                                                                     MANAGER
                                                                                                     PO BOX 846010
Top 40 Creditor                                           ECO-BAT INDIANA LLC                        DALLAS TX 75284-6010                        DGUERRA@RSRNA.COM                Email
                                                                                                     Attn: Jonathan D. Nichols
                                                                                                     100 Pearl Street, 10th Floor
Environmental Escrow Agent                                First American Title Insurance Company     Hartford CT 06103                                                            First Class Mail
                                                                                                     Attn: Michael Sweet and Gordon Gouveia
                                                                                                     345 California Street
Counsel to Official Committee of Unsecured Creditors                                                 Suite 2200
of Remington Outdoor Company, Inc.                        Fox Rothschild LLP                         San Francisco CA 94104                                                       First Class Mail
                                                                                                     Legal Department
                                                                                                     970 Remington Drive
                                                                                                     PO Box 1776
Environmental Escrow Agreement - Seller                   Freedom Group, Inc.                        Madison NC 27025-0700                                                        First Class Mail
                                                                                                     ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                     190 SHERIDAN DRIVE
Top 40 Creditor                                           G & R MANUFACTURING                        NAUGATUCK CT 6770                           LINDSAY@GRMANUFACTURING.COM      Email
                                                                                                     ATTN: SUZIE TAILLEFER
                                                                                                     55 MASSON STREET, CP 5520
Top 40 Creditor                                           GENERAL DYNAMICS                           VALLEYFIELD OC J6S 4VP CANADA               suzie.taillefer@can.gd-ots.com   Email
                                                                                                     ATTN: VIVIAN HARRIS, A/R MANAGER
                                                                                                     15604 COLLECTION CENTER DRIVE
Top 40 Creditor                                           GEODIS LOGISTICS LLC                       CHICAGO IL 60693                            vharris@ohl.com                  Email
                                                                                                     Attn: Lindan J. Hill
                                                                                                     600 University Park Place
                                                                                                     Suite 100
Counsel to Eagle Bulk Shipping International (USA), LLC. Gordon, Dana & Gilmore, LLC                 Birmingham AL 35209                         lhill@gattorney.com              Email




         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ)                                                                            Page 4 of 9



                                                                   Case 20-81688-CRJ11        Doc 734 Filed 09/18/20 Entered 09/18/20 16:23:12     Desc
                                                                                               Main Document     Page 7 of 12
                                                                                                         Exhibit A
                                                                                                      Master Service List
                                                                                                   Served as set forth below

                      DESCRIPTION                                             NAME                                        ADDRESS                                 EMAIL           METHOD OF SERVICE
                                                                                                  Attn: Benjamin S. Goldman
Counsel to the FILO Lenders, Exit Term Loan                                                       1810 5th Avenue North
Administrative Agent (Ankura), Ankura Trust Company,                                              Suite 400
LLC                                                  Hand Arendall Harrison Sale LLC              Birmingham AL 35203                           bgoldman@handfirm.com           Email
                                                                                                  ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                  601 NORTH SKOKIE HIGHWAY
Top 40 Creditor                                            HELIO PRECISION INC                    LAKE BLUFF IL 60044                           AR.ROCHESTER@HNPRECISION.COM    Email
                                                                                                  Centralized Insolvency Operation
                                                                                                  2970 Market St
                                                                                                  Mail Stop 5 Q30 133
IRS Insolvency Section                                     Internal Revenue Service               Philadelphia PA 19104-5016                                                    First Class Mail
                                                                                                  Centralized Insolvency Operation
                                                                                                  PO Box 7346
IRS Insolvency Section                                     Internal Revenue Service               Philadelphia PA 19101-7346                                                    First Class Mail
                                                                                                  Attn: C. Ellis Brazeal III
                                                                                                  420 20th Street North
                                                                                                  Suite 1100
Counsel to Hornady Manufacturing Co.                       Jones Walker LLP                       Birmingham AL 35203                           ebrazeal@joneswalker.com        Email
                                                                                                  ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                  307 23RD STREET EXT SUITE 950                 K-NA.CREDIT@KENNAMETAL.COM
Top 40 Creditor                                            KENNAMETAL INC                         PITTSBURGH PA 15215                           DIANE.LISOVICH@KENNAMETAL.COM   Email
                                                                                                  Attn: Joshua D. Koskoff
                                                                                                  350 Fairfield Avenue
Soto Lititgation- Plaintiffs' Counsel                      Koskoff, Koskoff & Bieder, P.C.        Bridgeport CT 06604                                                           First Class Mail
                                                                                                  Attn: Elizabeth S. Lynch
                                                                                                  9229 Ward Parkway
                                                                                                  Suite 370
Counsel to Benjamin & Joann Harris                         Lynch Sharp & Associates LLC           Kansas City MO 64114                          lynch@lynchsharp.com            Email
                                                                                                  Attn: Elizabeth S. Lynch
                                                                                                  9229 Ward Parkway
                                                                                                  Suite 370
Counsel to Precious Seguin                                 Lynch, Sharp & Associates, LLC         Kansas City MO 64114                          lynch@lynchsharp.com            Email
                                                                                                  Attn: Stuart M. Maples
                                                                                                  200 Clinton Ave W,
                                                                                                  Suite 1000
Counsel to City of Huntsville d/b/a Huntsville Utilities   Maples Law Firm, PC                    Huntsville AL 35801                           smaples@mapleslawfirmpc.com     Email
                                                                                                  Attn: Melissa W. Larsen
Counsel to Sharon and Randall Teague, Individually,                                               521 Madison St.
and in their official capacity as Co-personal                                                     Ste. 201
Representatives of the Estate of Mark Randall Teague       Melissa Wimberley Law                  Huntsville AL 35801                           melissa@melissalegal.com        Email




         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ)                                                                          Page 5 of 9



                                                                     Case 20-81688-CRJ11     Doc 734 Filed 09/18/20 Entered 09/18/20 16:23:12     Desc
                                                                                              Main Document     Page 8 of 12
                                                                                                          Exhibit A
                                                                                                       Master Service List
                                                                                                    Served as set forth below

                      DESCRIPTION                                           NAME                                         ADDRESS                                  EMAIL              METHOD OF SERVICE
                                                                                                   Attn: Stuart H. Memory, Wm. Wesley Causby
Counsel to State of Alabama, Department of                                                         Post Office Box 4054                          smemory@memorylegal.com
Commerce                                                  Memory Memory & Causby, LLP              Montgomery AL 36103                           wcausby@memorylegal.com           Email
                                                                                                   ATTN: JANET LEGETTE
                                                                                                   PO BOX 953635
Top 40 Creditor                                           MSC INDUSTRIAL SUPPLY CO                 SAINT LOUIS MO 63195-3635                     LEGETTEJ@MSCDIRECT.COM            Email
                                                                                                   ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                   11250 WAPLES MILL RD
Top 40 Creditor                                           NATIONAL RIFLE ASSOCIATION               FAIRFAX VA 22030                              ACCOUNTSRECEIVABLE@NRAHQ.ORG      Email
                                                                                                   Attn: William F. Godbold IV
                                                                                                   900 S. Shackleford Rd.
                                                                                                   Ste. 705
Counsel to United Hoist & Crane, Inc.                     Natural State Law, PLLC                  Little Rock AR 72211                          William.Godbold@NatStateLaw.com   Email
                                                                                                   Attn: Shane G. Ramsey
                                                                                                   150 Fourth Avenue, North
                                                                                                   Suite 1100
Counsel to Geodis Logistics, LLC                          Nelson Mullins Riley & Scarborough LLP   Nashville TN 37219                            shane.ramsey@nelsonmullins.com    Email
                                                                                                   ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                   79 E 8TH STREET                               NORTICCOMP@GMAIL.COM
Top 40 Creditor                                           NORDIC COMPONENTS INC                    WACONIA MN 55387                              JARMO@NORDICCOM.COM               Email
                                                                                                   Attn: Mark P. Williams
                                                                                                   Ridge Park Place, Suite 3000
                                                                                                   1130 22nd Street South
Counsel to Royal Defence Co., Ltd.                        Norman, Wood, Kendrick and Turner        Birmingham AL 35205                           mpwilliams@nwkt.com               Email
                                                                                                   ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                   2301 SILVERVILLE ROAD
Top 40 Creditor                                           OBERG INDUSTRIES                         FREEPORT PA 16229-0315                        ACCOUNTS.RECEIVABLE@OBERG.COM     Email
                                                                                                   ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                   35264 TOPPS IND PKWY
Top 40 Creditor                                           OHIO BROACH & MACHINE CO                 WILLOUGHBY OH 44094                           JLUTZ@OHIOBROACH.COM              Email
                                                                                                   Nancy Mitchell; Diana M. Perez
                                                                                                   Times Square Tower
                                                                                                   7 Times Square                                nmitchell@omm.com
Attorneys for the Debtors and Debtors in Possession       O'Melveny & Myers LLP                    New York NY 10036                             dperez@omm.com                    Email
                                                                                                   Stephen H. Warren; Karen Rinehart
                                                                                                   400 South Hope Street                         swarren@omm.com
Attorneys for the Debtors and Debtors in Possession       O'Melveny & Myers LLP                    Los Angeles CA 90071-2899                     krinehart@omm.com                 Email
                                                                                                   ATTN: HANNAH LEAH URICCHIO, ANDREW PHILIP
                                                                                                   WALKER, KIMBERLY E. NEUREITER                 Neureiter.Kimberly@pbgc.gov
                                                                                                   OFFICE OF THE GENERAL COUNSEL                 uricchio.hannah@pbgc.gov
                                                          PENSION BENEFIT GUARANTY                 1200 K STREET, N.W.                           efile@pbgc.gov
Top 40 Creditor                                           CORPORATION                              WASHINGTON DC 20005-4026                      walker.andrew@pbgc.gov            Email



         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ)                                                                           Page 6 of 9



                                                                   Case 20-81688-CRJ11        Doc 734 Filed 09/18/20 Entered 09/18/20 16:23:12     Desc
                                                                                               Main Document     Page 9 of 12
                                                                                                             Exhibit A
                                                                                                          Master Service List
                                                                                                       Served as set forth below

                       DESCRIPTION                                           NAME                                         ADDRESS                                         EMAIL              METHOD OF SERVICE
                                                                                                      Attn: Joshua D. Morse and Andrew V. Alfano
                                                                                                      Four Embarcadero Center
                                                                                                      22nd Floor                                         joshua.morse@pillsburylaw.com
Counsel to the FILO Lenders                                Pillsbury Winthrop Shaw Pittman LLP        San Francisco CA 94111-5998                        andrew.alfano@pillsburylaw.com    Email
                                                                                                      Attn: Joshua Morse, Andrew Alfano
                                                                                                      Four Embarcadero Center, 22nd Floor                joshua.morse@pillsburylaw.com
Counsel to Franklin                                        Pillsbury Winthrop Shaw Pittman LLP        San Francisco CA 94111-5998                        andrew.alfano@pillsburylaw.com    Email
                                                                                                      ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                      2980 TURNER RD
Top 40 Creditor                                            PRODUCTO CORPORATION                       JAMESTOWN NY 14701                                 JANDERSON@RINGPRECISION.COM       Email

                                                                                                      ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                      15 NAN YUAN ROAD
Top 40 Creditor                                            QIQIHAR HAWK INDUSTRIES CO LTD             QIQIHAR HEILONGIANG PROVINCE 161005 CHINA          XYJTO452@ALIYUN.COM               Email
                                                                                                      Attn: Richard A. Ramler
Counsel to Jessica Olinick as parent of C.O., a minor,                                                202 West Madison Ave.
and David Farence                                          Ramler Law Office, P.C.                    Belgrade MT 59714                                  rramler@ramlerlaw.com             Email
                                                                                                      Attn: President or General Counsel
                                                                                                      100 Electronics Blvd SW
Debtors                                                    Remington Outdoor Company, Inc.            Huntsville AL 35824                                                                  First Class Mail
                                                                                                      Attn: Richard M. Fil, Esq.
                                                                                                      One Financial Plaza
Counsel to the Seller - Environmental Escrow                                                          Suite 1430
Agreement                                                  Robinson & Cole LLP                        Providence RI 02891                                rfil@rc.com                       Email
                                                                                                      Attn: R. Scott Williams, Frederick D. Clarke III
                                                                                                      Renasant Place
                                                                                                      2001 Park Place North, Suite 1300                  swilliams@rumberger.com
Counsel to United Mine Workers of America                  Rumberger, Kirk & Caldwell, P.C.           Birmingham AL 35203                                fclarke@rumberger.com             Email
                                                                                                      ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                      5206 MCKINNEY AVENUE, SUITE 101
Top 40 Creditor                                            SAFARI CLASSICS PRODUCTION                 DALLAS TX 75205                                    TDANKLEF@AOL.COM                  Email
                                                                                                      ATTN: MICHAEL JON DEL ROSARIO
                                                                                                      PO BOX 7780-824024
Top 40 Creditor                                            SAP AMERICA INC                            PHILADELPHIA PA 19182-4024                         MICHAEL.JON.DEL.ROSARIO@SAP.COM   Email
                                                                                                      Secretary of the Treasury
                                                                                                      100 F St NE
Securities & Exchange Commission                           Securities & Exchange Commission           Washington DC 20549                                secbankruptcy@sec.gov             Email
                                                                                                      Attn Bankruptcy Dept
                                                                                                      950 East Paces Ferry, NE
                                                           Securities & Exchange Commission - NY      Suite 900
Securities & Exchange Commission - Atlanta Office          Office                                     Atlanta GA 30326                                                                     First Class Mail




          In re: Remington Outdoor Company, Inc., et al.
          Case No. 20-81688 (CRJ)                                                                             Page 7 of 9



                                                                    Case 20-81688-CRJ11          Doc 734 Filed 09/18/20 Entered 09/18/20 16:23:12          Desc
                                                                                                  Main Document    Page 10 of 12
                                                                                                                Exhibit A
                                                                                                             Master Service List
                                                                                                          Served as set forth below

                      DESCRIPTION                                             NAME                                             ADDRESS                                        EMAIL             METHOD OF SERVICE
                                                                                                                                                            fgay@selendygay.com
                                                                                                         Attn: Faith Gay, David Elsberg, Jordan Garman,     delsberg@selendygay.com
                                                                                                         Vivek Tata, Erica R. Iverson                       jgarman@selendygay.com
                                                                                                         1290 Avenue of the Americas                        vtata@selendygay.com
Counsel to Sandy Hook Families                            Selendy & Gay PLLC                             New York NY 10104                                  eiverson@selendygay.com           Email
                                                                                                                                                            nplotkin@goodwin.com
                                                                                                         Attn: Nathan Plotkin, Kathleen M. LaManna          klamanna@goodwin.com
Counsel to Cantor Fitzgerald Securities, as PTL Agent                                                    One Constitution Plaza                             bankruptcy@goodwin.com
under the Debtors’ prepetition PTL Credit Agreement       Shipman & Goodwin LLP                          Hartford CT 06103-1919                             bankruptcyparalegal@goodwin.com   Email
                                                                                                         Attn: Alexandra K. Garrett, Lawrence B. Voit
Counsel to Corteva, Inc., E.I. du Pont de Nemours and                                                    4317-A Midmost Drive                               agarrett@silvervoit.com
Company, and Sporting Goods Properties, Inc.              Silver, Voit & Garrett, Attorneys at Law, P.C. Mobile AL 36609-5589                               lvoit@silvervoit.com              Email

                                                                                                         Attn: Stephen B. Porterfield, Thomas B. Humphries
Counsel to St. Marks Powder, Inc. and General                                                            2311 Highland Avenue South
Dynamics Ordnance & Tactical Systems – Canada                                                            P.O. Box 55727                                        sporterfield@sirote.com
Valleyfield                                               Sirote & Permutt, P.C.                         Birmingham AL 35255-5727                              thumphries@sirote.com          Email
                                                                                                                                                               JKoskoff@koskoff.com
                                                                                                                                                               ASterling@koskoff.com
                                                                                                         Attn: Tazewell T. Shepard III, Tazewell T. Shepard IV JWisner@koskoff.com
                                                                                                         P. O. Box 19045                                       cboehning@paulweiss.com
Counsel to Sandy Hook Families (Soto Plaintiffs)          Sparkman, Shepard & Morris P.C.                Huntsville AL 35804                                   jschutte@paulweiss.com         First Class Mail and Email
                                                                                                         Attn: Howard Marc Spector
                                                                                                         12770 Coit Road
                                                                                                         Suite 1100
Counsel to Howard Marc Spector                            Spector & Cox, PLLC                            Dallas TX 75251                                       hspector@spectorcox.com        Email
                                                                                                         ATTN: HEATHER SWAIN
                                                                                                         PO BOX 603463
Top 40 Creditor                                           ST MARKS POWDER                                CHARLOTTE NC 28260-3463                               heather.swain@gd-ots.com       Email
                                                                                                         ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                         PO BOX 3861
Top 40 Creditor                                           STATE OF ARKANSAS                              LITTLE ROCK AR 72203-3861                             jthomas@arkansas.gov           Email
                                                                                                         ATTN: Sarah Wareen
                                                                                                         400 NORTH CAPITAL ST NW #376
Top 40 Creditor                                           STATE OF MISSOURI                              WASHINGTON DC 20001                                   sarah.warren@ded.mo.gov        Email
                                                                                                         Attn: Edward J. Peterson
                                                                                                         110 East Madison Street
                                                                                                         Suite 200                                             epeterson.ecf@srbp.com
Counsel to Safety First Ammo, LLC                         Stichter, Riedel, Blain & Postler, P.A.        Tampa FL 33602                                        epeterson@srbp.com             Email




         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ)                                                                                 Page 8 of 9



                                                                    Case 20-81688-CRJ11             Doc 734 Filed 09/18/20 Entered 09/18/20 16:23:12          Desc
                                                                                                     Main Document    Page 11 of 12
                                                                                                           Exhibit A
                                                                                                        Master Service List
                                                                                                     Served as set forth below

                      DESCRIPTION                                           NAME                                           ADDRESS                                    EMAIL              METHOD OF SERVICE
                                                                                                    ATTN: ANDREW LOTHSON
                                                                                                    ATTN: ANDREW LOTHSON
                                                                                                    330 NORTH WABASH AVE SUITE 3300
Top 40 Creditor                                           SWANSON MARTIN & BELL                     CHICAGO IL 60611                                alothson@smbtrials.com             Email
                                                                                                    ATTN: DEB MEDLEY
                                                                                                    ATTN: DEB MEDLEY
                                                                                                    75 REMITTANCE DRIVE, SUITE 2172
Top 40 Creditor                                           THE DOE RUN COMPANY                       CHICAGO IL 60675-2172                           ceo@doerun.com                     Email
                                                                                                    Attn: Steven D. Altmann
                                                                                                    3940 Montclair Road
                                                                                                    Ste 401
Counsel to Oneida Molded Plastics, LLC                    The Nomberg Law Firm                      Birmingham AL 35213                             steve@nomberglaw.com               Email
                                                                                                    Attn: Deborah Stern
                                                                                                    18354 Quantico Gateway Dr
                                                                                                    Suite 200
Counsel to the United Mine Workers of America             United Mine Workers of America            Triangle VA 22172                               DStern@umwa.org                    Email
                                                                                                    ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                    PO BOX 4231
Top 40 Creditor                                           VILLAGE OF ILION TREASURER                UTICA NY 13504-4231                             ILION@ILIONNY.COM                  Email
                                                                                                    ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                    PO BOX 734147
Top 40 Creditor                                           VISTA OUTDOOR SALES LLC                   CHICAGO IL 60673-4147                           TRACY.REDDEMANN@VISTAOUTDOOR.COM   Email
                                                                                                    Attn: Jesse S. Vogtle, Jr., Paul H. Greenwood
                                                                                                    1901 Sixth Avenue North
                                                                                                    Suite 1400                                      jesse.vogtle@wallerlaw.com
Counsel to CZ Acquisition, LLC                            Waller Landsen Dortch & Davis, LLP        Birmingham AL 35203                             paul.greenwood@wallerlaw.com       Email
                                                                                                    ATTN: ROY MAYE, CREDIT MANAGER
                                                                                                    PO BOX 409813
Top 40 Creditor                                           WESTROCK CONVERTING                       ATLANTA GA 30384-9813                           ROY.MAYE@WESTROCK.COM              Email




         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ)                                                                            Page 9 of 9



                                                                   Case 20-81688-CRJ11         Doc 734 Filed 09/18/20 Entered 09/18/20 16:23:12       Desc
                                                                                                Main Document    Page 12 of 12
